             Case 2:19-mj-00673-NJK Document 21 Filed 08/31/20 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                               Case No.: 2:19-mj-00673-NJK
 7                           Plaintiff,                                 ORDER
 8   v.                                                              (Docket No. 20)
 9   WESTLEY ALAN HRDLICKA,
10                          Defendant.
11         Pending before the Court is the parties’ stipulation to continue status check hearing.
12 Docket No. 20. The parties ask the Court to continue the status check hearing in the instant case
13 from September 8, 2020, to December 1, 2020. Id.
14         No status check hearing is currently set on the instant case, for September 8, 2020, or any
15 other date. See Docket No. 19. Rather, the Court ordered the parties to file a Joint Status Report,
16 no later than August 28, 2020. Id. The parties have failed to comply with the Court’s order. See
17 Docket.
18         Accordingly,
19         IT IS ORDERED that the parties’ stipulation, Docket No. 20, is hereby DENIED.
20         IT IS FURTHER ORDERED that the parties must file the Joint Status Report that was due
21 on August 28, 2020, no later than September 1, 2020.
22         IT IS SO ORDERED.
23         DATED: August 31, 2020.
24
25
26                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
27
28

                                                    1
